
	
		I
		112th CONGRESS
		1st Session
		H. R. 249
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit Members of Congress to administer the oath of
		  allegiance to applicants for naturalization.
	
	
		1.Congressional administration
			 of the oath of allegiance
			(a)Naturalization
			 AuthoritySection 310(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1421(b)) is amended—
				(1)in the subsection
			 heading, by striking Court Authority and inserting
			 Authority;
				(2)in paragraph
			 (1)(A)—
					(A)by inserting
			 , by a Member of, or Delegate or Resident Commissioner to, the
			 Congress, before or by an eligible court; and
					(B)by adding at the end the following:
			 A Senator shall have the authority to administer such oath of allegiance
			 only to individuals who reside in the State the Senator represents. In the case
			 of a Member of the House of Representatives, including a Delegate or Resident
			 Commissioner to the Congress, the Member shall have the authority to administer
			 such oath of allegiance only to individuals who reside in the congressional
			 district the Member represents.;
					(3)in paragraph (1),
			 by adding at the end the following:
					
						(C)Limitations on
				Congressional authority
							(i)Extent of
				authorityThe authority under this section of a Member of, or
				Delegate or Resident Commissioner to, the Congress is limited solely to the
				administration of the oath of allegiance under section 337(a).
							(ii)Period before
				electionsA Member of, or
				Delegate or Resident Commissioner to, the Congress may not administer the oath
				of allegiance under section 337(a) during the 90-day period which ends on the
				date of any election for Federal, State, or local office in which the Member,
				Delegate, or Resident Commissioner is a candidate.
							(iii)Time and place
				of ceremonyA Member of, or
				Delegate or Resident Commissioner to, the Congress shall administer the oath of
				allegiance under section 337(a) only at such times and places as the Secretary
				of Homeland Security may designate.
							;
				(4)in paragraph (2)(A), in the matter
			 preceding clause (i), by inserting or a Member of, or Delegate or
			 Resident Commissioner to, the Congress after a court;
				(5)in paragraph
			 (2)(A)(i), by inserting or subject to paragraph (1)(C)(ii), the Member
			 of, or Delegate or Resident Commissioner to, the Congress after
			 the court;
				(6)in paragraph (2)(A)(ii)(I), by inserting
			 or the Member of, or Delegate or Resident Commissioner to, the
			 Congress before such information;
				(7)in paragraph (2)(A)(ii)(II), by inserting
			 or the Member of, or Delegate or Resident Commissioner to, the
			 Congress after the court; and
				(8)in paragraph
			 (3)(B)—
					(A)in the
			 subparagraph heading, by striking Authority of attorney general and
			 inserting Timing of
			 Exclusive Authority;
					(B)by inserting
			 neither after Subject to subparagraph
			 (C),;
					(C)by inserting nor a Member of, or
			 Delegate or Resident Commissioner to, the Congress after the
			 Attorney General; and
					(D)by striking
			 shall not administer and inserting shall
			 administer.
					(b)Oath of
			 renunciation and allegianceSection 337 of the Immigration and
			 Nationality Act (8 U.S.C. 1448) is amended—
				(1)in the first
			 sentence of subsection (a), by inserting , the Member of the House of
			 Representatives, including a Delegate or Resident Commissioner to the Congress,
			 who represents the congressional district in which the individual resides, a
			 Senator who represents the State in which the individual resides,
			 before or a court with jurisdiction;
				(2)in the first
			 sentence of subsection (c)—
					(A)by inserting (except to the extent
			 that such section limits the authority of a Member of, or Delegate or Resident
			 Commissioner to, the Congress) after Notwithstanding section
			 310(b); and
					(B)by inserting
			 , oath administration by the Member of the House of Representatives,
			 including a Delegate or Resident Commissioner to the Congress, who represents
			 the congressional district in which the individual resides or a Senator who
			 represents the State in which the individual resides, after
			 expedited judicial oath administration ceremony;
					(3)in the third
			 sentence of subsection (c), by inserting or oath administration by the
			 Member of, or Delegate or Resident Commissioner to, the Congress before
			 the period; and
				(4)in subsection (c),
			 by adding at the end the following: The authority under this section of
			 a Member of, or Delegate or Resident Commissioner to, the Congress shall be
			 subject to section 310(b)..
				(c)Certificate of
			 naturalization; contentsSection 338 of the Immigration and
			 Nationality Act (8 U.S.C. 1449) is amended by inserting , Member of, or
			 Delegate or Resident Commissioner to, the Congress, after
			 location of the official.
			(d)Functions and
			 duties of clerks and records of declarations of intention and applications for
			 naturalizationSection 339 of the Immigration and Nationality Act
			 (8 U.S.C. 1450) is amended by adding at the end the following:
				
					(c)In the case of an oath administration by a
				Member of, or Delegate or Resident Commissioner to, the Congress, the functions
				and duties of clerks of courts described in this section shall be undertaken by
				the Secretary of Homeland
				Security.
					.
			2.Regulatory
			 AuthorityNot later than the
			 date that is 120 days after the date of enactment of this Act, the Secretary of
			 Homeland Security shall issue regulations implementing the amendments made by
			 this Act.
		3.Clerical
			 amendment
			(a)In
			 generalEach of sections 310,
			 337, 338, and 339 of the Immigration and Nationality Act (8 U.S.C. 1421, 1448,
			 1449, and 1450) is amended by striking Attorney General each
			 place it appears and inserting Secretary of Homeland Security.
			(b)ExceptionThe amendment made by this section shall
			 not affect the authority of any officer or employee of the Executive Office of
			 Immigration Review (including immigration judges (as defined in section
			 101(b)(4) of the Immigration and Nationality Act)) to administer the oath of
			 allegiance under section 337(a).
			
